185 F.2d 402
BOYDEN,v.UNITED STATES.
No. 12566.
United States Court of Appeals, Ninth Circuit.
Nov. 16, 1950.

Gerald Glenn Boyden, in pro. per.
Ernest A. Tolin, U. S. Atty., Norman W. Neukom and William L. Baugh, Assts.  U. S. Atty., Los Angeles, Cal., for appellee.
Before STEPHENS, BONE and ORR, Circuit Judges.
PER CURIAM.


1
Appellant Boyden was indicted and warrant issued and served upon him charging the transportation of a stolen motor vehicle across the United States-Mexican international line.  18 U.S.C.A. § 2312.  He pleaded not guilty and, having no attorney, one was appointed for him by the court.  He was convicted by court and jury, was sentenced, and appeals in propria persona as a pauper.


2
The record shows that the rules of this court have been ignored but we gain from his brief that he claims: An illegal arrest; that an attempted petition in habeas corpus was refused consideration by the trial judge; that the deputy district attorney who prosecuted the case and the jury were incompetent and inexperienced; that improper evidence was admitted as to intent; that evidence of a confession or admission was improperly admitted; that the court was a party to a conspiracy to convict him; that his motion to vacate judgment and sentence was improperly 'answered' or denied.


3
It is apparent upon reading the notice of appeal that the points above set out involve a much greater scope than does the notice of appeal which is confined to the following:


4
'1. That the appelleant Gerald Glenn Boyden, has been tried and found guilty upon the strength of the testimony of an alleged accomplice.  The testimony of said accomplice not having been corroborated as required under U. S. Federal Law.


5
'2. That the appealant was illegally arrested in Mexico by a San Diego city police officer.'


6
Not a line of evidence is brought before us, hence we cannot consider any of the points made which depend upon evidence.  The transcript of record reveals no irregularity whatever and does not lend the slightest support to appellant's scandalous assertions.


7
Affirmed.